 1   MARK MAUSERT
     Nevada State Bar No. 2398
 2   CODY OLDHAM
 3   Nevada State Bar No. 14594
     729 Evans Avenue
 4   Reno, Nevada 89512
     (775) 786-5477 Telephone
 5   (775) 786-9658 Facsimile
     mark@markmausertlaw.com
 6

 7   Attorneys for Plaintiff

 8                                  UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10
     TARA BURFOOT,                                       Case No.: 3:18-cv-00214-HDM-CBC
11
                                   Plaintiff,
12                  vs.                                  ORDER GRANTING STIPULATION
13                                                       FOR DISMISSAL WITH PREJUDICE
     CAIE FOODS PARTNERSHIP, LTD, INC. and
14   DOES I-X,

15                                 Defendants.
                                                     /
16

17          Plaintiff, TARA BURFOOT, and Defendant, CAIE FOODS PARTNERSHIP, LTD, INC.,
18   by and through their respective counsel of record, hereby stipulate and respectfully request an order
19   dismissing the entire action with prejudice.
20   ///
21   ///
22   ///
23   ///
24   ///
25   //
26   //
27   //
28
 1
               Each party shall bear its own costs and fees for the claims dismissed by this Stipulation and
 2
      Order.
 3
     DATED this 8th day of October, 2018.           DATED this 8th day of October, 2018.
 4
     MARK MAUSERT LAW OFFICE                        ERICKSON THORPE & SWAINSTON LTD
 5
     By:   /s/ Mark Mausert                         By: ___/s/ Rebecca Bruch
 6   MARK MAUSERT                                   REBECCA BRUCH, ESQ.
     CODY OLDHAM                                    CHARITY FELTS, ESQ.
 7   729 Evans Avenue                               99 W. Arroyo Street
 8   Reno, Nevada 89512                             Reno, Nevada 89509

 9   Attorneys for Plaintiff                        Attorneys for Defendant

10

11

12                                          IT IS SO ORDERED.
13
                                                       9th
                                            Dated this ____day     October
                                                               of ______________, 2018.
14

15                                          _______________________________________
16                                          UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2.
